Citation Nr: 1714034	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and unspecified personality disorder with borderline and antisocial features.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue on appeal entails all psychiatric diagnoses and not just an unspecified personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2014, a hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is in the record.  At her request, the Veteran was scheduled for a videoconference hearing before the Board in October 2015.  She failed to appear, and the hearing request is deemed withdrawn.  

This matter was previously before the Board in December 2015 wherein the Board reopened the Veteran's claim and remanded the issue for further development, including a new VA psychiatric examination.  The Remand directives have been substantially complied with, but for the reasons outlined below, the issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


REMAND

As discussed in detail in the December 2015 Board decision, the claim of service connection for an acquired psychiatric disorder has been reopened.  In light of the evidence presented, the Board remanded the issue for additional clinical information, specifically for a VA examination and report.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran was afforded a VA examination in January 2016.  Following a review of the Veteran's claims file and an in-person examination, the examiner diagnosed the Veteran with unspecified personality and substance abuse disorders.  The examiner found that the "Veteran's history is reflective of a lifetime (dating to childhood) of instability and misconduct."  The examiner opined that the pathology reflected in the medical records, including depression and anxiety, are "intermittent and extreme displays of mood-like symptoms," concluding that the Veteran's personality disorder was not "caused by nor incurred during military service."  The rationale noted that the symptomatology exhibited in the record was "developmental in nature," and that it "should not be confused for a primary anxiety or depressive condition."  

Although the opinion provided by the January 2016 VA examiner is considered competent medical opinion, the Board finds an addendum opinion is needed before a fully informed decision may be rendered in this case. 

At the outset, the Board notes the Veteran's April 1977 enlistment examination found her to be psychiatrically normal, with no complaints of depression or excessive worry on the accompanying report of medical history.  As such, she is presumed to be sound on service entrance.  See 38 U.S.C.A. § 1111.  Nevertheless, clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, while the January 2016 VA examiner found the Veteran clearly had a personality disorder that predated service, however, the examiner did not provide a rationale in support of this conclusion which explained (1) how there is clear evidence that the personality disorder predated service but did not manifest itself until the Veteran had completed nearly five years of her service or (2) address whether the other diagnoses reflected in the record clearly and unmistakably existed prior to service.  

The Board notes that personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Given the service personnel records showing the Veteran's demonstration of depression and excessive worry at separation from service; post-service treatment records showing a myriad of psychiatric diagnoses following service; and the current diagnoses of unspecified personality disorder, depressive disorder, and adjustment disorder; the Board finds if the VA examiner should address whether any of these factors support a finding that a disability was superimposed upon the personality disorder during service.  In light of these deficiencies, the claims file should be referred to the VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all updated, non-duplicative, treatment records.

2.  Forward the Veteran's claims file to an appropriate VA examiner for the purpose of obtaining an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(a) The examiner should identify all psychiatric disabilities manifested by the Veteran at any time during the appeal period (i.e., since June 2009). 

(b) For each diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability. 

In answering the foregoing, the examiner should consider and address whether the evidence showing the Veteran's complaints of depression and excessive worry at separation from service, post-service treatment records showing a myriad of psychiatric diagnoses following service, and/or the current diagnoses of unspecified personality disorder and depressive disorder support a finding that a disability was superimposed upon the personality disorder during service. 

(c) For each currently diagnosed acquired psychiatric disorder, did such clearly and unmistakably pre-exist the Veteran's service? 

(d) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

In answering the foregoing, the examiner should consider and address whether the evidence showing the Veteran's complaints of depression and excessive worry at separation from service represented an increase in the pathology of such disability. 

(e) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner should address the Veteran's report of depression and excessive worry at separation from service, as well as the opinions reached by the June 2010 VA treating psychologist and the August 2012 and January 2016 VA examiners.

(f) In offering each opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of her claimed acquired psychiatric disorder and any evidence of continuity of symptomatology.  A rationale should be provided for each opinion offered.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

